Citation Nr: 0900391	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-10 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a lumbar spine disorder and a cervical 
spine disorder.  He perfected a timely appeal to that 
decision.  The veteran testified at a hearing before a 
Decision Review Officer (DRO) in April 2007.  A transcript of 
that hearing has been associated with the claims folder.  

On August 29, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is 
also of record.  At the hearing, the veteran submitted 
additional evidence for which he has provided written waiver 
of RO review under 38 C.F.R. § 20.1304 (2008).  

In an April 2007 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent rating, effective October 28, 2005.  A notice of 
disagreement (NOD) with that determination was received in 
November 2007.  Thereafter, the RO issued a statement of the 
case (SOC) in April 2008 addressing that issue.  However, in 
a substantive appeal (VA Form 9), received in May 2008, the 
veteran limited his appeal to the denial of service 
connection for lumbar spine and cervical spine disabilities.  
Consequently, the issue of a higher evaluation for bilateral 
hearing loss is not in appellate status and will not be 
addressed by the Board at this time.  38 C.F.R. §§ 20.200, 
20.202 (2008).  



FINDINGS OF FACT

1.  Competent and probative evidence of record supports a 
finding that the current lumbar spine disorder is 
etiologically related to the veteran's military service.  

2.  Competent and probative evidence of record supports a 
finding that the veteran's current cervical spine disorder is 
etiologically related to military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

2.  Resolving the benefit of the doubt in favor or the 
veteran, a cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2006 and April 2006 from the RO to 
the veteran which were issued prior to the RO decision in 
June 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2007 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

At the hearing before the Board in August 2008, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a lumbar spine disorder and service connection for a cervical 
spine disorder, given that the veteran has offered testimony 
at a hearing before the Board, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that there has been fundamental fairness.  


II.  Factual background.

The veteran entered active duty in August 1965.  The records 
indicate that the veteran's military occupational specialty 
was helicopter mechanic.  The service medical records show 
that the veteran was seen in November 1966 for complaints of 
neck pain and headaches.  The impression was neck pain, 
probable muscular strain, etiology unknown.  An x-ray of the 
cervical spine was negative.  The veteran was again seen in 
April 1967 with complaints of head and neck pain; he reported 
a history of neck pain and malaise.  The impression was 
myositis.  At his separation examination in September 1968, 
it was noted that the veteran had recurrent back pain with 
discomfort in the lower back, etiology unknown, mild, never 
incapacitating.  Clinical evaluation of the spine revealed no 
weakness, deformity, or loss of range of motion in the spine.  

Of record are private treatment reports from Dr. James G. 
Kehler, Jr., dated from June 1986 through September 1997.  
These records show that the veteran received clinical 
attention and treatment for chronic cervical and lumbar spine 
disabilities.  Among these records is a statement from Dr. 
Thomas W. Langfitt, dated in June 1986, wherein it was noted 
that the veteran was involved in an automobile accident about 
7 years ago; he was not seriously injured, but some time 
following the accident he noticed some discomfort in the neck 
and then some time later intermittent numbness in the left 
upper extremity.  That has been his principal symptom on and 
off since that time. He was treated by a chiropractor and the 
symptoms went away only to recur after he played football in 
November 1985.  Following an evaluation, it was determined 
that the veteran was having intermittent cervical nerve root 
compression, probably secondary to a small disc herniation.  
When seen in August 1992, it was noted that the veteran had 
had about a six week history of pain in the low back area; he 
was diagnosed with chronic lumbosacral strain.  

In a letter dated in July 1997, Dr. Shawn Bird stated that 
the veteran has been undergoing evaluation of neck and low 
back pain that has been longstanding.  At that time, the 
veteran reported that he has had problems with his low back 
and neck at 6-7 years, and perhaps as long as 10 years.  It 
was noted that he attributed much of his symptoms to a motor 
vehicle accident that occurred before the onset of the 
symptoms more than 10 years ago.  The impression was the 
veteran had symptoms in his neck and low back area.  

VA treatment reports dated from April 2002 through April 2005 
also show ongoing treatment for a lumbar spine disorder and a 
cervical spine disorder.  The veteran was seen for an initial 
visit with his primary care physician on April 29, 2002; at 
that time, he reported a history of low back pain since the 
1960's, which worsens with walking.  He also reported being 
diagnosed with degenerative joint disease in the cervical 
spine.  It was noted that a motor vehicle accident in January 
2002 aggravated his lower back.  Following a physical 
examination, the assessment was low back pain since the 
1960's, and degenerative joint disease in the cervical spine.  
The veteran continued to be followed at the VA clinical for 
medical management of chronic neck pain secondary to 
degenerative disc disease and chronic low back pain with 
bilateral lower extremity radiculopathy secondary to 
degenerative disc disease.  In April 2005, the veteran was 
seen to VA neurosurgery clinic for consultation of chronic 
lower back pain for the past 16 years with bilateral lower 
extremity radicular pain, and chronic posterior neck pain.  

The veteran was afforded a VA compensation examination in 
June 2006.  At that time, the veteran denied any neck injury 
while in military service.  He stated that he developed 
decreased range of motion and pain in the neck while in 
service; he stated that he was seen by various physicians 
after military service and was told that he had disk bulging.  
Currently, the veteran complained of episodic pain and 
stiffness that he states is present 80 percent of the time.  
The veteran indicated that he began developing low back pain 
in 1967; he stated that he was seen for low back pain in the 
1960's but does not recall what the diagnosis was.  Over the 
past 35 years, he has continued to experience low back pain, 
which is typically induced with physical activity.  Following 
a physical examination, the pertinent diagnoses were lumbar 
disc disease and cervical disc disease.  The examiner stated 
that he could not attribute the veteran's cervical spine 
condition to events that occurred in military service without 
speculation as the military records do not indicate 
chronicity and there is no adequate medical documentation 
after military separation.  The examiner also stated that he 
could not attribute the veteran's lumbar spine condition to 
events that occurred in military service without speculation 
as the veteran was not seen in service for low back pain and 
there is no adequate medical documentation after military 
separation.  

During a follow up evaluation in December 2006, it was noted 
that the veteran was service-connected for pes planus, and 
that he jumped in and out of helicopters during service.  

At his personal hearing before the DRO in April 2007, the 
veteran maintained that his disabilities developed as a 
result of his military service.  The veteran indicated that 
his duties included working in and around, as well as jumping 
out of, helicopters.  The veteran related that he was an 
assistant crew chief, and his duties called for him to go 
aboard the helicopters and go out to the field to help.  The 
veteran testified that he would jump out at times when needed 
with tools strapped to his back; he stated that those bags of 
tools constituted excessive weights and they put a strain on 
his back.  The veteran indicated that he did report his back 
problems prior to leaving military service.  The veteran 
stated that when you're out in the field, you learn to 
tolerate the pain; however, his back continued to give him 
problems throughout his military career and after.  The 
veteran indicated that he sought treatment for his back 
condition immediately upon discharge at the VA in 
Philadelphia; however, he stated that the doctors determined 
that the problem was coming from the feet up.  The veteran 
indicated that he was in a car accident in the 1980's during 
which he injured his shoulders.  

At his travel board hearing in August 2008, the veteran 
maintained that he had no injury to the lumbar or cervical 
spine prior to military service.  The veteran indicated that 
he served as an assistant crew chief on the CH3E helicopters; 
his duties included maintaining and protecting the aircraft.  
The veteran stated that he performed strenuous work in the 
field; he stated that they did a lot of lifting, carrying of 
heavy tools and jumping on and off the helicopters.  The 
veteran indicated that they delivered all kinds of items to 
the troops in the field.  The veteran reported seeking 
medical treatment immediately upon his discharge from 
service; he stated that he was experiencing pain and numbness 
in his legs.  The veteran indicated that he was involved in a 
car accident in 1985.  He also stated that he was currently 
receiving social security benefits, but it is based on his 
age.  The veteran indicated that he continues to receive 
treatment for back and neck pain.  

Submitted at the hearing were treatment reports from Dr. 
Edgar D. Ramirez-Pagan, dated from March 2008 through June 
2008, which show that the veteran received treatment for low 
back pain.  These records reflect diagnoses of lumbar disc 
displacement, lumbosacral disc degeneration, lumbosacral 
spondylosis, and lumbalgia.  In a medical statement, dated in 
June 2008, Dr. Ramirez-Pagan indicated that the veteran had a 
history of lower back pain, bilateral leg pain, as well as 
neck pain.  Initially, he was diagnosed with lumbar disc 
displacement, as well as lumbar radiculitis, as well as a 
cervical disc displacement, and he has undergone several 
attempts of conservative and interventional treatment options 
in the past, which have not provided a significant amount of 
relief.  Dr. Ramirez-Pagan noted that, in his opinion, the 
veteran's condition involving his neck and back is due to his 
military service.  He stated that he has been provided with 
medical records dating back to the mid 1960's, as well as 
several different orthopedic evaluations that show that the 
veteran has been suffering from his neck and his lower back 
for some time now.  Dr. Ramirez-Pagan stated that the records 
justify that the veteran's lower back pain and neck pain are 
service related in regards to initial onset and progressively 
worsening over the past several years to the point where he 
has continued to seek medical attention.  At this point, he 
felt that the veteran has a medical condition that was 
initiated through his military service, and that their 
suggestions of continuing with his interventional treatment 
options may significantly improve his long-term outcome and 
provide significant amount of palliative care.  


III.  Legal Analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for the veteran's lumbar and cervical 
spine disabilities is established.  The veteran's contentions 
are corroborated by his service medical records.  The service 
medical records show that the veteran sought treatment on 
several occasions for neck pain; and, at his separation 
examination in September 1968, it was noted that he had had 
recurrent back pain with discomfort in the lower back.  
Further, the records document the veteran's complaints and 
symptoms of low back pain and neck pain since his military 
service.  

In regard to the medical opinions, there is a potential 
conflict in the record.  The VA examiner stated that he could 
not attribute the veteran's cervical spine condition to 
events that occurred in military service without speculation 
as the military records do not indicate chronicity and there 
is no adequate medical documentation after military 
separation.  He also stated that he could not attribute the 
veteran's lumbar spine condition to events that occurred in 
military service without speculation as the veteran was not 
seen in service for low back pain and there is no adequate 
medical documentation after military separation.  In essence, 
this is not an opinion; rather, it is a statement that the 
examiner did not know.  On the other hand, Dr. Ramirez-Pagan 
opined that the records justify that the veteran's lower back 
pain and neck pain are service related in regards to initial 
onset and progressively worsening over the past several years 
to the point where he has continued to seek medical 
attention.  Despite later intervening accidents, the doctor 
links the initiation of the disability process to service.  
The Board cannot substitute its own medical judgment.  There 
is no other contradictory medical opinion.  Thus, the Board 
accepts the examiner's opinion.  

In view of the veteran's occupational specialty during 
service, his testimony regarding the strenuous activities of 
jumping in and out of helicopters, and the private medical 
opinion, the Board finds that the medical opinion 
establishing a nexus between current lumbar spine and 
cervical spine disabilities and service to be sufficiently 
convincing.  Accordingly, all reasonable doubt is resolved in 
favor of the veteran, and service connection is in order for 
disabilities of the lumbar spine and cervical spine.  
38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disorder is granted.  

Service connection for a cervical spine disorder is granted.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


